Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 29 June 2019.  Claims 1-20 are pending and have been considered as follows.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 12 and 20, the claim recites the limitations of assigning a label to an object at a particular location in an environment based on the sensor data generated for a given time by the sensor system, wherein the label identifies a type of the object, wherein the label is assigned based on a confidence score assigned to the type of the object from amongst a predefined set of types by a computer- implemented perception algorithm, and wherein the computer- implemented perception algorithm assigns the confidence score to the type of the object based on the sensor data corresponding to the particular location in the environment for the given time; generating an output of a heuristic based on at least one of the label or the confidence score assigned based on the sensor data for the given time.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data (confidence score) could assign the label and generate the output therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claims 1 and 20) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  The claims recite the additional limitation of controlling whether to cause the sensor data for the given time to be annotated based on the output of the heuristic.  Further claim 1 recited 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the assigning and generating steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-11 and 13-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 2, the addition limitation of controlling whether to cause the sensor data for the given time to be annotated based on the output of the heuristic further comprises selectively storing the sensor data for the given time for annotation based on the output of the heuristic, covers post solution actions, which is a form of extra solution activity using a similar analysis applied to claim 1 above.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercep et al. (US 2018/0314921) in view of Kunnumma et al. (US 2020/0320430).
With respect to claim 1, Mercep et al. teaches an autonomous vehicle (see at least Abstract, Figs 2A and 2B, and ¶[0021]), comprising: a sensor system that generates sensor data (see at least ¶[0022]-[0028]); and a computing system that is in communication with the sensor system (see at least ¶[0126]), wherein the computing (see at least ¶[0126]); and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts (see at least ¶[0126]) comprising: assigning a label to an object at a particular location in an environment based on the sensor data generated for a given time by the sensor system, wherein the label identifies a type of the object, wherein the label is assigned based on a confidence score assigned to the type of the object from amongst a predefined set of types by a computer- implemented perception algorithm, and wherein the computer- implemented perception algorithm assigns the confidence score to the type of the object based on the sensor data (see at least ¶[0094]-[0105]).  Mercep et al. do not specifically teach generating an output of a heuristic based on at least one of the label or the confidence score assigned based on the sensor data for the given time; and controlling whether to cause the sensor data for the given time to be annotated based on the output of the heuristic.  However, such matter is suggested by Kunnumma et al. (see at least ¶[0027]-[0031], [0043]-[0046] and [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system is generating an output of a heuristic based on at least one of the label or the confidence score assigned based on the sensor data for the given time; and controlling whether to cause the sensor data for the given time to be annotated based on the output of the heuristic with the system of Mercep et al. as one of ordinary skill in the art would have recognized the established function of generating an output of a heuristic based on at least one of the label or the confidence score assigned based on the sensor data for the given time; and controlling whether to cause the sensor data for the given time to be 
With respect to claim 2, Mercep et al. do not specifically teach wherein controlling whether to cause the sensor data for the given time to be annotated based on the output of the heuristic further comprises selectively storing the sensor data for the given time for annotation based on the output of the heuristic.  However, such matter is suggested by Kunnumma et al. (see at least ¶ [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system selectively stores the sensor data for the given time for annotation based on the output of the heuristic with the system of Mercep et al. as one of ordinary skill in the art would have recognized the established function of selectively storing the sensor data for the given time for annotation based on the output of the heuristic and would have predictably applied it to improve the system of Mercep et al. 
With respect to claim 3, Mercep et al. do not specifically teaches wherein controlling whether to cause the sensor data for the given time to be annotated based on the output of the heuristic further comprises selectively flagging the sensor data for the given time for annotation based on the output of the heuristic.  However, such matter is suggested by Kunnumma et al. (see at least ¶ [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system selectively flags the sensor data for the given time for annotation based on the output of the heuristic with the system of Mercep et al. as one of ordinary skill in the art would have recognized the established function of 
With respect to claim 4, Mercep et al. do not specifically teach wherein controlling whether to cause the sensor data for the given time to be annotated based on the output of the heuristic further comprises selectively transmitting the sensor data for the given time to a server computing system based on the output of the heuristic.  However, such matter is suggested by Kunnumma et al. (see at least ¶ [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system selectively transmits the sensor data for the given time to a server based on the output of the heuristic with the system of Mercep et al. as one of ordinary skill in the art would have recognized the established function of selectively transmitting the sensor data for the given time to a server based on the output of the heuristic and would have predictably applied it to improve the system of Mercep et al. 
With respect to claim 5, Mercep et al. do not specifically teach wherein the heuristic comprises comparing the label assigned to the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and a second label assigned to the object at the particular location in the environment based on differing sensor data generated for a differing time by the sensor system, wherein the given time and the differing time are within a threshold time duration, and wherein the output of the heuristic indicates whether the label and the second label differ.  However, such matter is suggested by Kunnumma et al. (see at least ¶[0027]-[0031], [0043]-[0046] and [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system is comparing the label assigned to the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and a second label assigned to the object at the particular location in the environment based on differing sensor data generated for a differing time by the sensor system, wherein the given time and the differing time are within a threshold time duration, and wherein the output of the heuristic indicates whether the label and the second label differ with the system of Mercep et al. as one of ordinary skill in the art would have recognized the established function of comparing the label assigned to the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and a second label assigned to the object at the particular location in the environment based on differing sensor data generated for a differing time by the sensor system, wherein the given time and the differing time are within a threshold time duration, and wherein the output of the heuristic indicates whether the label and the second label differ and would have predictably applied it to improve the system of Mercep et al. 
With respect to claim 6, Mercep et al. do not explicitly teach wherein the heuristic comprises comparing the confidence score assigned to the type of the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and a second confidence score assigned to the type of the object at the particular location in the environment based on differing sensor data generated for a differing time by the sensor system, wherein the given time and the (see at least ¶[0027]-[0031], [0043]-[0046] and [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system is comparing the confidence score assigned to the type of the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and a second confidence score assigned to the type of the object at the particular location in the environment based on differing sensor data generated for a differing time by the sensor system, wherein the given time and the differing time are within a threshold time duration, and wherein the output of the heuristic indicates whether the confidence score and the second confidence score differ by a threshold score difference with the system of Mercep et al. as one of ordinary skill in the art would have recognized the established function of comparing the confidence score assigned to the type of the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and a second confidence score assigned to the type of the object at the particular location in the environment based on differing sensor data generated for a differing time by the sensor system, wherein the given time and the differing time are within a threshold time duration, and wherein the output of the heuristic indicates whether the confidence score and the second confidence score differ by a threshold score difference and would have predictably applied it to improve the system of Mercep et al. 

With respect to claim 7, Mercep et al. teach a second sensor system that generates second sensor data, wherein the second sensor system differs from the sensor system (see at least ¶[0022]-[0028]); wherein the memory further stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: assigning a second label to the object at the particular location in the environment based on the second sensor data generated for the given time by the second sensor system, wherein the second label identifies a second type of the object, wherein the second label is assigned based on a second confidence score assigned to the second type of the object from amongst the predefined 25P100188-US-0 1/CRSP-0077 set of types by a second computer-implemented perception algorithm, and wherein the second computer-implemented perception algorithm assigns the second confidence score to the second type of the object based on the second sensor data corresponding to the particular location in the environment for the given time (see at least ¶[0094]-[0105]).  Mercep et al. do not specifically teach controlling whether to cause the second sensor data for the given time to be annotated based on the output of the heuristic; wherein the output of the heuristic is further generated based on at least one of the second label or the second confidence score assigned based on the second sensor data for the given time.  However, such matter is suggested by Kunnumma et al. (see at least ¶[0027]-[0031], [0043]-[0046] and [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system is controlling whether to cause the second sensor data for the given time to be annotated based on the output of the 
With respect to claim 8, Mercep et al. do not explicitly teach wherein the heuristic comprises comparing the label assigned to the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and the second label assigned to the object at the particular location in the environment based on the second sensor data generated for the given time by the second sensor system, wherein the output of the heuristic indicates whether the label and the second label differ.  However, such matter is suggested by Kunnumma et al. (see at least ¶ [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system is comparing the label assigned to the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and the second label assigned to the object at the particular location in the environment based on the second sensor data generated for the given time by the second sensor system, wherein the output of the heuristic indicates whether the label 
With respect to claim 9, Mercep et al. do not explicitly teach wherein the heuristic comprises comparing the confidence score assigned to the type of the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and the second confidence score assigned to the second type of the object at the particular location in the environment based on the second sensor data generated for the given time by the second sensor system, wherein the output of the heuristic indicates whether the confidence score and the second confidence score differ by a threshold score difference.  However, such matter is suggested by Kunnumma et al. (see at least ¶ [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system is comparing the confidence score assigned to the type of the object at the particular location in the environment based on the sensor data generated for the given time by the sensor system and the second confidence score assigned to the second type of the object at the particular location in the environment based on the second sensor data generated for the given time by the second sensor 
With respect to claim 10. The autonomous vehicle of claim 9, wherein the type of the object and the second type of the object are the same (see at least ¶[0094]-[0105]).  
With respect to claim 11, Mercep et al. teach the sensor system is one of a lidar sensor system, a camera sensor system, or a radar sensor system; and  26P100188-US-0 1/CRSP-0077 the second sensor system is a differing one of the lidar sensor system, the camera sensor system, or the radar sensor system (see at least ¶[0022]-[0028]).  
With respect to claim 12, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 12, with claim 1 being drawn to an autonomous vehicle and claim 12 being drawn to a corresponding method. 
With respect to claims 13-15, please see the rejection above with respect to claim 5-7, which are commensurate in scope to claims 13-15, with claim 5-7 being 
With respect to claims 16-18, please see the rejection above with respect to claims 7-9, which are commensurate in scope to claims 16-18, with claim 7-9 being drawn to an autonomous vehicle and claims 16-18 being drawn to a corresponding method. 
With respect to claim 19, Mercep et al. do not explicitly teach ranking the sensor data for the given time relative to disparate sensor data for annotation when the sensor data for the given time is to be annotated.  However, such matter is suggested by Kunnumma et al. (see at least ¶[0027]-[0031], [0043]-[0046] and [0051]-[0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Kunnumma et al. wherein the system is ranking the sensor data for the given time relative to disparate sensor data for annotation when the sensor data for the given time is to be annotated with the system of Mercep et al. as one of ordinary skill in the art would have recognized the established function of ranking the sensor data for the given time relative to disparate sensor data for annotation when the sensor data for the given time is to be annotated and would have predictably applied it to improve the system of Mercep et al. 
With respect to claim 20, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 20, with claim 1 being drawn to an autonomous vehicle and claim 20 being drawn to a corresponding server. 
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/458,078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope with only minor differences between the claim sets.  For example, independent claim 20 is almost identical to claim 1 of Application No. 16/458,078 except that the current claim 20 controls whether to cause the sensor data for the given time to be annotated and claim 1 of Application No. 16/458,078 selectively transmits the sensor data to a user device for annotation.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667